DETAILED ACTION

Previous Rejections
Applicant’s arguments, filed 01/13/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 12-13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dodds et al (US 2007/0134171 A1), in view of Pan et al (USP 6,689,342 B1) and further in view of Stier et al (USP 6,723,304 B2).
Dodds disclosed [abstract and title] vehicles for oral care, comprising magnolia bark extract at 0.001 % to about 2.0 %, wherein the magnolia extract provided a bactericidal benefit [0026, 0033]. The compositions had breath freshening properties [0013], and were formulated as mouthwashes, sprays [abstract], rinses [0097] and/or gums [Table 11]. 

Pan taught an oral care composition [abstract] comprising limonene as an antimicrobially-effective essential oil, at 0.001 % to 8 %, to eliminate or suppress microorganisms in the oral cavity [col 7, lines 54-57 and at col 8, lines 9-20].
Since Dodds generally disclosed antimicrobial essential oils, it would have been prima facie obvious to one of ordinary skill in the art to include limonene within Dodds, as taught by Pan. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. In the instant case, it is prima facie obvious to select limonene for incorporation into an oral care vehicle, based on its recognized suitability for its intended use as an antimicrobially-effective essential oil, as taught by Pan [Pan; col 7, lines 54-57 and at col 8, lines 9-20].
An ordinarily skilled artisan would have been motivated to include Pan’s limonene within Dodds at 0.001 % to 8 %. An ordinarily skilled artisan would have been so motivated because at the said amounts, limonene eliminates or suppresses microorganisms in the oral cavity, as taught by Pan [Pan; col 7, lines 54-57 and at col 8, lines 9-20].
The combination of Dodds and Pan did not teach a medium chain triglyceride, as recited in claim 1.

Since Dodds taught oral care compositions formulated as mouthwashes, rinses, sprays and gums, it would have been prima facie obvious to include within Dodds, caprylic/capric triglycerides, as taught by Stier. An ordinarily skilled artisan would have been motivated to include ingredients that are typically included within oral care compositions formulated as mouthwashes, rinses, sprays and gums [Stier; col 4, lines 44-50 and col 5, lines 24-32].
An ordinarily skilled artisan would have included the caprylic/capric triglycerides in amounts of 0.01 % to about 1.0 %, because at the said amounts, caprylic/capric triglycerides are typically included within oral care compositions, as taught by Stier.
Claim 1 recites from about 0.001 to about 0.5 % magnolia extract and from about 0.001 % to about 2.0 % by weight of a hydrocarbon. Claim 9 recites from about 0.5 to about 2.0 % of the hydrocarbon
Dodds taught magnolia bark extract at 0.001 % to about 2.0 %; Pan taught limonene at 0.001 % to 8 %; and, Stier taught caprylic/capric triglycerides in amounts of 0.01 % to about 1.0 %. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
Dodds, in view of Pan and Stier, reads on claims 1, 9 and 12-14.
Claim 2 is rendered prima facie obvious because Dodds disclosed the reduction of plaque on teeth [0104].
.

Response to Arguments
Applicant's arguments filed 01/13/2021 have been fully considered but they are not persuasive. 
Applicant argued that the cited art does not teach a MCT, to which the Examiner responds that the newly recited Stier cures the deficiencies of Dodds and Pan.
Applicant argued that Dodds does not teach an oral composition containing the specific combination of MBE with a terpene, at the claimed amounts. Applicant argued that Pan did not teach magnolia bark extract.
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). In the instant case, Dodds disclosed the combination of magnolia bark extract and essential oils, generally. Although Dodds generally disclosed essential oils, Dodds did not specifically disclose limonene oil, and its amount. However, Pan disclosed limonene oil, to cure the deficiency of Dodds. Furthermore, Dodds taught magnolia bark extract at 0.001 % to about 2.0 %, and Pan taught limonene at 0.001 % to 8 %
	Applicant argued surprising unexpected results.

Regarding the Applicant’s showing of MCT and hexadecane, the Examiner responds that Weiss (see the below Obviousness rejection) taught that hexadecane removes bacteria. Furthermore, although the instant Capsule B (MCT and MBE) reduced the density of bacteria (Table 1), as compared with control, the Applicant has not shown that the reduction in bacteria was due to MCT, rather than to the MBE. The Examiner notes that it is established that MBE alone reduces bacteria (see the rejection over Dodds). Applicant’s allegations, of an unexpected effect, are non-persuasive.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dodds et al (US 2007/0134171 A1), in view of Pan et al (USP 6,689,342 B1), further in view of Stier et al (USP 6,723,304 B2) and further in view of Fei et al (US 2012/0294812).
The 35 U.S.C. 103 rejection over Dodds, in view of Pan and Stier, was previously discussed.
Additionally, Dodds disclosed [0026] that magnolol and honokiol are two components in magnolia bark extract with known antimicrobial activity. 
However, Dodds was silent the amounts of the said components, as recited in claim seven.
Nonetheless, Fei taught oral care compositions [title] wherein [0014 and 0018-0019] the active ingredients found in magnolia extract were present in antimicrobially 
Since Dodds taught magnolol and honokiol having known antimicrobial activity, it would have been prima facie obvious to one of ordinary skill in the art to include the said compounds within Dodds at from 2 % to 95 %, as taught by Fei. An ordinarily skilled artisan would have been so motivated, because at the said amounts, the compounds were antimicrobially effective, when included within oral care compositions, as taught by Fei [Fei, at sections 0014, 0018-19 and 0025].
The instant claim 7 recites from about 2 % to about 99 % magnolol and/or honokiol. Fei taught from 2 % to 95 % magnolol and honokiol. A prima facie case of obviousness exists because of overlap, as discussed above.

Response to Arguments
Applicant's arguments filed 01/13/2021 have been fully considered but they are not persuasive.
Applicant submits that claim 1, from which claim 7 depends, is nonobvious over Dodds for the reasons set forth above. Applicant further submits that Fei fails to remedy the deficiencies of Dodds, and that Fei does not teach or provide any motivation to formulate a composition containing MBE with a terpene and MCT.
The Examiner responds that claim 1 is not patentable over Dodds. Fei was not relied upon to teach a combination of MBE with a terpene and MCT, since Dodds, in view of Pan, taught the combination of MBE with limonene. Steir taught MCT (discussed above). 
s 48-52 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Dodds et al (US 2007/0134171 A1), in view of Weiss et al (USP 4,525,342).
	The 35 U.S.C. 103 rejection over Dodds was previously discussed.
	Additionally, Dodds was drawn to reducing, removing, slowing down or preventing dental plaque [0012, 0029], whereby it is generally recognized that a reduction in dental plaque promotes fresh breath [0006]. Active agents were taught in amounts from about 0.001 % to about 2.0 % [0033-0034]. Compositions formulated as mouth rinses were previously taught.
	However, Dodds was silent hexadecane, as recited in claims 48, 52 and 54.
	Nevertheless, Weiss taught [abstract] compositions for dental and oral hygiene that desorbed microorganisms, and adsorbed odorous halitosis-causing mercapto-compounds. The compositions comprised, as active ingredients, hydrophobic materials, including hydrocarbons. As most oral bacteria present in dental plaque and saliva possess pronounced cell surface hydrophobicity, it is possible to effectively remove them by contacting the same with compositions containing hydrophobic constituents as active ingredients [col 1, lines 49-65]. Thereby, hexadecane was taught as highly effective in binding bacteria obtained directly from dental surfaces [col 2, lines 36-41, Tables 1-2].
	Since Dodds was drawn to reducing, removing, slowing down or preventing dental plaque, whereby it is generally recognized that a reduction in dental plaque promotes fresh breath, it would have been prima facie obvious to one of ordinary skill in the art to include hexadecane within Dodds, as taught by Weiss. An ordinarily skilled artisan would have been motivated to effectively remove oral bacteria that cause plaque and halitosis, as 
	Dodds, in view of Weiss, reads on claims 48-50.
Claim 51 is rendered prima facie obvious because Dodds taught pet care products, such as chews and toys, formulated to be chewed, licked and/or gnawed [0011 and 0020].
Claims 52 and 54 are rendered prima facie obvious because Dodds taught active agents in amounts from about 0.001 % to about 2.0 % (previously discussed).
The instant claim 52 recites 0.001-0.5 % magnolia extract and 0.001-2 % hexadecane.
The instant claim 54 recites 0.5-2.0 % hexadecane.
Dodds taught active agents in amounts from about 0.001 % to about 2.0 % (previously discussed). A prima facie case of obviousness exists because of overlap, as discussed above.

Response to Arguments
Weiss is newly presented, and has not been traversed.

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Dodds et al (US 2007/0134171 A1), in view of Weiss et al (USP 4,525,342) and further in view of Fei et al (US 2012/0294812).
The 35 U.S.C. 103 rejection over Dodds, in view of Weiss, was previously discussed.

However, Dodds was silent the amounts of the said components, as recited in claim seven.
Nonetheless, Fei taught oral care compositions [title] wherein [0014 and 0018-0019] the active ingredients found in magnolia extract were present in antimicrobially effective concentrations of magnolol and honokiol, and wherein the taught concentrations of the said compounds were from 2 % to 95 % [0025].
Since Dodds taught magnolol and honokiol having known antimicrobial activity, it would have been prima facie obvious to one of ordinary skill in the art to include the said compounds within Dodds at from 2 % to 95 %, as taught by Fei. An ordinarily skilled artisan would have been so motivated, because at the said amounts, the compounds were antimicrobially effective, when included within oral care compositions, as taught by Fei [Fei, at sections 0014, 0018-19 and 0025].
The instant claim 53 recites from about 2 % to about 99 % magnolol and/or honokiol. Fei taught from 2 % to 95 % magnolol and honokiol. A prima facie case of obviousness exists because of overlap, as discussed above.

Response to Arguments
The Applicant’s arguments over Fei were presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192.  The examiner can normally be reached on Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CELESTE A RONEY/Primary Examiner, Art Unit 1612